Citation Nr: 1116152	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-31 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDING OF FACT

The Veteran's PTSD is due to an in-service stressor for which there is corroborative evidence.


CONCLUSION OF LAW

PTSD was incurred due to active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

The Veteran contends that service connection is warranted for PTSD as it was incurred due to his active duty service in the Republic of Vietnam.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Veteran was initially diagnosed with PTSD in January 2002 by his private physician and the record documents problems with anxiety since September 1972, a little over two years after the Veteran's discharge from active duty service.  Treatment records from the VA Medical Center (VAMC) also show that the Veteran has undergone consistent treatment and therapy for PTSD since September 2005.  Although VA examiners who performed psychiatric examinations of the Veteran in August 2008 determined that he did not meet the diagnostic criteria for PTSD, the Board finds that the weight of the evidence of record, including the consistent findings of PTSD from the Veteran's VA physicians, establishes the presence of current PTSD.  

The record also contains medical evidence of a link between the Veteran's PTSD and his reported in-service stressors.  The Veteran has reported several instances where he witnessed and was involved in combat, and an October 2007 letter from his VA therapist states that the diagnosis of PTSD was predicated on these reported stressors.  The first two elements for establishing service connection for PTSD are therefore met.  

The Veteran's reported stressors include personal involvement in rocket and small arms attacks, as well as witnessing attacks on other facilities as part of his duties as a security policeman and perimeter patrolman.  His primary stressor occurred in August 1969 when he witnessed an attack on a field hospital and was denied permission to respond.  The next day, his unit discovered that the hospital had been destroyed, and many of the patients were wounded and killed.  While the Veteran's stressor certainly pertains to a combat situation, the Board notes that it does not detail his specific involvement in combat.  Where a determination is made that a Veteran did not "engage in combat with the enemy," the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Veteran's service personnel records confirm that he served as a security policeman at Cam Ranh Bay in Vietnam from April 1969 to April 1970.  The record also contains unit records document the detonation of explosives at an Army convalescent hospital in Cam Ranh in August 1969 resulting in the deaths of two patients and the wounding of 98 others.  The Board finds that these service and unit records provide credible supporting evidence of the Veteran's reported in-service stressor.  As the record includes a diagnosis of PTSD, a medical opinion linking the diagnosis to an in-service stressor, and supporting evidence of the stressor, all the elements needed for service connection have been established.  Accordingly, the evidence is in favor of the grant of service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


